Donald L. Corbin, Chief Judge. This appeal comes to us from Arkansas County Circuit Court. Appellant, Tony Noel, appeals from his convictions of aggravated robbery, a violation of Arkansas Code Annotated Section 5-12-103 (1987) and theft of property, a violation of Arkansas Code Annotated Section 5-36-103 (Supp. 1987). Appellant was tried before a jury and sentenced to twenty years in the Department of Correction on the aggravated robbery count as an habitual offender and one year in the county jail on the theft of property count. The sentences were to run consecutively. We affirm.  In his only point for reversal, appellant argues that the court erred in not excusing for cause Ms. Melanie Raines, daughter of the Stuttgart mayor, thereby requiring appellant to exercise a peremptory challenge which resulted in his having to accept a juror over objection after he used all of his allowed peremptory challenges. In order to preserve his point for appeal it must appear from the record that the trial court should have excused the juror for cause. The record must also show that appellant exhausted his peremptory challenges and showed prejudice in that he was forced to accept a juror against his wishes. Gardner v. State, 296 Ark. 41, 754 S.W.2d 518 (1988).  Appellant argues that because of Ms. Raines’ father’s position as city mayor and city police involvement in the case, she was biased and should have been excused for cause. Implied bias is a particular cause of challenge and those relationships that would give rise to such excuse for cause are described by statute; however, Ms. Raines is not a party to any of the relationships listed therein. See Arkansas Code Annotated § 16-33-304 (1987). When actual bias is in question, the qualification of a juror is within the sound discretion of the trial judge because he is in a better position to weigh the demeanor of the prospective juror’s response to the questions on voir dire. Jurors are assumed to be unbiased and the burden of demonstrating actual bias is on the appellant. Linell v. State, 283 Ark. 162, 671 S.W.2d 741 (1984), cert. denied, 470 U.S. 1062 (1985). Upon this record, appellant has not demonstrated such bias. Therefore, we cannot say that the trial judge abused his discretion by not excusing Ms. Raines for cause.  Even had appellant been able to show that Ms. Raines should have been excused for cause, appellant’s abstract does not reveal that he exhausted his peremptory challenges and that he was forced to take a juror he otherwise would have excused. Appellant’s entire abstract of voir dire is as follows: I live with my parents. My father is the Mayor of Stuttgart. He is the chief official of the police department here in Stuttgart. He is over the police department, over the Chief of Police. It might bother me if questions here today were asked that were unfavorable to the police department or did not make them look good with my father being the chief officer for the police department. I don’t think it would bother me to the extent to influence my decision, but I cannot say for sure that it would not. I am almost positive but I am not totally for sure that I could put it aside. I would not feel obligated to cover up or do anything in the event the police were made to look bad. It would not change my mind on the case one way or the other. I would base my decision on what I hear from the bench not on any consideration of the fact that my father is the Mayor. On appeal, the record is confined to that which is abstracted. Sutherland v. State, 292 Ark. 103, 728 S.W.2d 496 (1987). Furthermore, when an error is alleged, prejudice must be shown, since we do not reverse for harmless error. Berna v. State, 282 Ark. 563, 670 S.W.2d 434 (1984), cert. denied, 470 U.S. 1085 (1985). Because appellant has not shown that he exhausted his peremptory challenges and was thereby forced to take a juror he otherwise would have excused, he has not shown that he was prejudiced by the court’s denial of his motion to exclude the juror for cause. Affirmed. Mayfield, J., dissents. Cooper, J., joins in this dissent.